Exhibit 99.2 Raymond James 30th AnnualInstitutional Investors Conference Peter T. Socha Chief Executive Officer March 10, Forward-Looking Statements Certain statements in this presentation, and other written or oral statements made by or on behalf of us, are "forward-looking statements" within the meaning of the federal securities laws.Statements regarding future events and developments and our future performance, as well as management's expectations, beliefs, plans, estimates or projections relating to the future, are forward-looking statements within the meaning of these laws. These forward-looking statements are subject to a number of risks and these laws.
